Citation Nr: 0915330	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to 
July 1986 and from December 1995 to September 1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision.


FINDING OF FACT

In April 2009, the Veteran's representative submitted a 
motion to withdraw the Veteran's appeal.


CONCLUSION OF LAW

Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim for a rating in excess of 20 percent for 
diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2009, the Veteran's representative submitted a 
motion to withdraw the Veteran's appeal.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  The Veteran has 
withdrawn his appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  As 
such, the Board does not have jurisdiction to review his 
claim for a rating in excess of 20 percent for diabetes 
mellitus and it is dismissed.  


ORDER

The claim for a rating in excess of 20 percent for diabetes 
mellitus is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


